DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on March 26, 2020 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2009/0310519 A1) in view of Gandham et al. (hereinafter Gandham) (U.S. Patent Application Publication # 2007/0140149 A1).
Regarding claims 1, 6, and 7, Kim teaches and discloses an information processing apparatus (mobile node, figure 1) and a method comprising: 
classifying, in a system including a plurality of nodes (mobile nodes, figure 1), a plurality of first relay devices (mobile nodes, figure 1), and a plurality of second relay devices (mobile nodes, figure 1), where each of the plurality of nodes is connected to one of the plurality of first relay devices and each of the plurality of first relay devices is connected to two or more second relay devices from among the plurality of second relay devices, the plurality of nodes into a plurality of groups such that different nodes individually connected to different first relay devices having different sets of the two or ([0015]; teaches classifying a plurality of nodes into different hierarchical groups represented by different management node and head node; figures 1-9; claim 21); 
selecting a representative node (management node, figure 1) from each of the plurality of groups ([0015]; teaches determining the head node of the plurality of nodes; figures 1-9); 
determining communication order of first internode communication performed between the representative nodes corresponding to the plurality of groups such that, with one of the representative nodes serving as a base point (head node, figure 1), a first transfer process is performed, where remaining representative nodes other than the one of the representative nodes transfer data according to a first tree (hierarchy of the plurality of nodes which form a tree; figures 1-9), in parallel with which a second transfer process is performed, where the remaining representative nodes transfer, according to a second tree, data different from the data transferred in the first transfer process ([0011]; [0015]; [0038]; [0046]; teaches the performing communication of data through the hierarchy of the plurality of nodes which form a tree via a first head node and second head node; figures 1-9). 
However, Kim may not expressly disclose determining, with respect to each of the plurality of groups, communication order of second internode communication performed between two or more nodes included in the each of the plurality of groups before or after the first internode communication such that, with the representative node of the each of the plurality of groups serving as a base point, a third transfer process is performed, where remaining nodes other than the representative node transfer data 
Nonetheless, in the same field of endeavor, Gandham teaches and suggests determining, with respect to each of the plurality of groups, communication order of second internode communication performed between two or more nodes included in the each of the plurality of groups before or after the first internode communication such that, with the representative node of the each of the plurality of groups serving as a base point, a third transfer process is performed, where remaining nodes other than the representative node transfer data according to a third tree, in parallel with which a fourth transfer process is performed, where the remaining nodes transfer, according to a fourth tree, data different from the data transferred in the third transfer process ([0063]; [0073]; [0074]; [0075]; teaches a tree/branch of wireless sensors communicating in parallel and performing a transfer process; figures 8A-B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a tree/branch of wireless sensors communicating in parallel and performing a transfer process as taught by Gandham with the method and apparatus as disclosed by Kim for the purpose of optimizing communication in a wireless mesh network.

Regarding claim 2, Kim, as modified by Gandham, further teaches and discloses wherein the classifying includes classifying, into a same group, different nodes individually connected to different first relay devices having a same set of the two or ([0015]; teaches classifying a plurality of nodes into different hierarchical groups represented by different management node and head node; figures 1-9; claim 21). 

Regarding claim 3, Kim, as modified by Gandham, further teaches and discloses wherein the representative node of the each of the plurality of groups is, among the two or more nodes included in the each of the plurality of groups, a node assigned a process having a lowest identification number ([0011]; [0015]; [0038]; [0046]; figures 1-9). 

Regarding claim 4, Kim, as modified by Gandham, further teaches and discloses wherein: the first internode communication is performed after the second internode communication, in the third transfer process, a part of data stored in the remaining nodes is transferred to the representative node of the each of the plurality of groups, and in the fourth transfer process, another part of the data stored in the remaining nodes is transferred to the representative node of the each of the plurality of groups, and in the first transfer process, a part of data consolidated and gathered in the remaining representative nodes is transferred to the one of the representative nodes, and in the second transfer process, another part of the data consolidated and gathered in the remaining representative nodes is transferred to the one of the representative nodes ([0011]; [0015]; [0038]; [0046]; teaches the performing communication of data through the hierarchy of the plurality of nodes which form a tree via a first head node and second head node; figures 1-9). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2009/0310519 A1) in view of Gandham et al. (hereinafter Gandham) (U.S. Patent Application Publication # 2007/0140149 A1), and further in view LEHNHARDT et al. (hereinafter Lehnhardt) (U.S. Patent Application Publication # 2020/0293686 A1)
Regarding claim 5, Kim, as modified by Gandham, discloses the claimed invention, but may not expressly disclose wherein: the determining of the communication order of the first internode communication includes generating the second tree by cyclic shifting, in the first tree, a position of each of the remaining representative nodes, and the determining of the communication order of the second internode communication includes generating the fourth tree by cyclic shifting, in the third tree, a position of each of the remaining nodes. 
Nonetheless, in the same field of endeavor, Lehnhardt teaches and suggests wherein: the determining of the communication order of the first internode communication includes generating the second tree by cyclic shifting, in the first tree, a position of each of the remaining representative nodes, and the determining of the communication order of the second internode communication includes generating the fourth tree by cyclic shifting, in the third tree, a position of each of the remaining nodes ([0085]; [0089]; teaches building relation is obtained by constructing a tree 400 using a cyclic shift).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate building relation is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 11, 2021